37 F.3d 1484NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
EVENT PRODUCERS, INC., et al., Plaintiffs, Appellants,v.TYSER & CO. NORTH AMERICA, INC., et al., Defendants, Appellees.
No. 94-1153.
United States Court of Appeals,First Circuit.
Oct. 13, 1994.

Appeal from the United States District Court for the District of Puerto Rico
Vicente Santori Coll, Vicente Santori Margarida and Victor J. Casal Vazquez on brief for appellants, Event Producers, Inc., Jorge Torres Caratini, Miguel Angel Rey and Jose Morales Ortiz.
Manuel A. Quilichini on brief for defendants/appellees, Tyser & Co. North America, Inc., Certain Insurers at Lloyd's of London.
D.Puerto Rico
AFFIRMED.
Before Cyr, Circuit Judge, Bownes, Senior Circuit Judge, and Stahl, Circuit Judge.
PER CURIAM.


1
Appellants appeal from a decision of the district court dismissing on summary judgment motion their suit alleging that appellees had wrongfully delayed payment of certain insurance proceeds.  After carefully reviewing the record in this case, we conclude that the district court correctly granted summary judgment for appellees.  Accordingly, we affirm the decision below essentially for the reasons stated in the district court's opinions and orders dated November 24, 1993, and December 28, 1993.